Citation Nr: 1640446	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by abdominal pain and joint pain of the hands, wrists, elbows, and ankles, claimed as Gulf War Syndrome.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to January 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to service connection for headaches and fibromyalgia and determined that new and material evidence had not been received to reopen the claim of service connection for Gulf War Syndrome.

These matters were before the Board in June 2015.  At that time, the Board, in relevant part, reopened the claim of service connection for Gulf War Syndrome.  Thereafter, the claims were remanded for further evidentiary development.  

The Board observes that there is no such disability known as Gulf War Syndrome.  Rather, as noted herein, service connection may be granted for a disability due to undiagnosed illness or a medically unexplained chronic multisymptom illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, the claim of service connection for Gulf War Syndrome has been recharacterized as noted on the title page.

The Board notes that in a May 2016 rating decision, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD).  Thereafter, in June 2016, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to these claims.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction to issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 241 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on these issues, the Board will not exercise formal jurisdiction over them at this time.

The issue of entitlement to service connection for an undiagnosed illness or medically unexplained chronic multisymptom illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no objective showing or diagnosis of fibromyalgia at any time during or proximately to the rating period on appeal.

2.  The weight of the evidence is against a finding that the Veteran's headache condition had its onset during military service or is otherwise related to such service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317.  (2015).

2.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The VA's duty to notify was satisfied through a letter dated in August 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  Available post-service VA treatment records have also been obtained.  As requested in the Board's June 2015 remand directives, outstanding medical records have been retrieved.  Additionally, the RO verified the Veteran's dates of service in the Southwest Asia Theater of operations during the Persian Gulf War.  In this regard, in an October 2015 response from the Personnel Information Exchange System (PIES) it was noted that the appellant had service in the Southwest Asia Theater from August 1991 to January 1992.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

As directed in the Board remand, the Veteran was provided VA examinations in March 2016 for the claims on appeal.  The examinations are adequate for the purposes of the claims adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thereafter, the RO readjudicated the claims in an August 2016 supplemental statement of the case.  The Board finds that there has been substantial compliance with the previous remand directives with regards to the issue adjudicated herein.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, the Veteran asserts that her disabilities are due to her service during the Persian Gulf War.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(e).

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that manifests "during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War" or to a degree of 10 percent or more before December 31, 2016, and which, "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses."  See 38 U.S.C.A. § 1117; see also 38 C.F.R. § 3.317(a)(1)(i),(ii).  A "qualifying chronic disability" is one that results from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome]) that is defined by a cluster of signs and symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines . . . warrants a presumption of service-connection."  38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i).  VA defines a "medically unexplained chronic multisymptom illness" as a "diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  VA defines "objective indications of a chronic disability" as "'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification."  38 C.F.R. § 3.317(a)(3).  Unlike claims for direct service connection, claims based on an undiagnosed illness under sections 1117 and § 3.317(a) do not require a nexus linking the condition to service; rather they are presumptively service connected when the requirements of the statute and the regulation are met.  See Gutierrez v. Principi, 19 Vet. App. 1, 8 (2004) ("In this case . . . evidence is not required 'specifically linking' Mr. Gutierrez's disabilities to his service or the Gulf War.").

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (g).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that service connection is warranted for headaches and fibromyalgia.  She contends that she started having headaches during military service and they have persisted since that time.  She attributes fibromyalgia to her service in the Gulf War.  

Service treatment records are negative for a diagnosis of fibromyalgia.  Notwithstanding, the records demonstrate complaints of musculoskeletal pain, to include back pain, wrist pain, and knee pain.  Additionally, the records demonstrate complaints of headaches, to include intermittent headaches following a motor vehicle accident in June 1994.  In the January 1995 separation examination, clinical evaluation of the head was normal.  Clinical evaluation of the upper extremities was abnormal due to a finding of finger disability related to childhood.  In the accompanying report of medical history, the appellant denied dizziness or fainting spells or a head injury.  She also denied frequent or severe headaches.  While she noted bone, joint, or other deformity, she indicated that it was a finger deformity from childhood.  

Post-service medical injuries demonstrate treatment for joint pain in the elbows, wrist, knees, and ankles.  The records also demonstrate complaints of and treatment for fatigue, dizziness, and headaches.  Notably, in a May 2006 private treatment record, the appellant presented with treatment for persistent lower extremity pain.  The treating physician opined that the leg pain was related to the Veteran's diagnosed hypothyroidism.  In June 2013, the Veteran presented to the VA medical center for treatment for right lower calf, heel, and foot pain.  The appellant was diagnosed with tendonitis.  Additionally, in an August 2015 VA treatment, the appellant was treated for complaints of bilateral knee pain.  A diagnosis of bilateral patellofemoral syndrome was provided.  However, it was noted that the Veteran was service connected for a knee disability.  

The Veteran was provided a VA headaches examination in March 2016.  The examiner noted a diagnosis of migraine headaches including migraine variants.  He determined that the condition had a vascular etiology and was therefore not related to service in the Gulf War.  Further, there was no evidence of a chronic headaches condition during military service.  Therefore the condition was less likely than not related to military service.

The appellant also underwent a fibromyalgia VA examination in March 2016.  It was noted that Veteran had signs and symptoms attributable to fibromyalgia to include stiffness, fatigue, sleep disturbances, and headaches.  However, the examiner opined that the appellant did not meet the criteria for fibromyalgia.  He noted that she had back pain from a degenerative thoracolumbar back disease, which is due to aging and her occupation and not part of a chronic multisystem illness.  Further, it was not caused by service in the Gulf War.  The examiner reported that examination of the joints revealed epicondylitis of the elbows.  He noted that the condition had an etiology (tendonitis) and was therefore not Gulf War related.  He opined that the condition was not related to active military service as there was no evidence of chronic tendonitis of the elbows during service or following service.  Additionally, there was no chronic hand condition found based on history, examination, and review of x-rays.  The examiner noted that the Veteran had arthralgias of the hands from overuse and cold.  The pain had an etiology and was therefore not Gulf War related.  He reported that the symptoms were not representative of a chronic multisymptom illness upon review of all information.  Thus, no chronic hand condition is related to military service.  The examiner also mentioned that fatigue was intermittent from overuse per history and not representative of a chronic multisymptom illness or undiagnosed illness.  Thus, the appellant's epicondylitis of the elbows and arthralgia of the hands were less likely than nor related to military service, an undiagnosed illness, Gulf War exposure, or a chronic multisystem illness.  


Analysis

After a review of the evidence, the Board finds that service connection is not warranted for headaches and fibromyalgia.  

Headaches

While the evidence demonstrates that the Veteran has been diagnosed with migraine headaches, the weight of the evidence is against a finding that the condition is related to military service.  Although service treatment records demonstrate complaints of headaches, to include intermittent headaches following a motor vehicle accident in June 1994, there was no diagnosis of a chronic headache condition during military service.  Notably, at separation from military service, the appellant denied frequent or severe headaches.  Moreover, there is no medical evidence to suggest that the appellant's headache condition is related to military service.  Post-service medical evidence demonstrates a diagnosis of migraine headaches but does not provide any opinion regarding etiology.  Further, the March 2016 VA examiner opined that the condition was not related military service.  The Board finds the 2016 opinion to be probative and carry much weight as the examiner was familiar with the Veteran's medical history related to her headaches (to include symptoms and when she was first diagnosed), reviewed pertinet diagnostic testing, and provide support for the opinion that the headaches had a vascular etiology.  As there is no medical evidence linking the disability to military service, the claim must be denied. 

The Board acknowledges the Veteran's assertion that her headache disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the headache disability, involving vascular and neurological process, is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience.  As such, the Veteran's opinion that his current headache disorder is related to his service is not competent and receives no weight.

In sum, after reviewing the pertinent lay and medical evidence, the Board finds that the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 57 (1990).  Therefore, the Board finds that service connection is not warranted for the Veteran's headaches.  

Fibromyalgia

Although the Veteran has experienced fibromyalgia like symptoms, the record does not indicate that she has a current diagnosis of the condition.  In this regard, the March 2016 examiner determined that the Veteran did not meet the criteria for a diagnosis of fibromyalgia.  Moreover, the condition is not documented in any post-service treatment records.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for fibromyalgia have not been met.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for headaches is denied. 


REMAND

After reviewing the record, the Board finds that another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for an undiagnosed illness or a medically unexplained chronic multisymptom illness so that she is afforded every possible consideration.  

Pursuant to the Board's June 2015, the Veteran was provided a VA Gulf War general medical examination in March 2016.  The examiner determined that the Veteran did not have chronic fatigue.  He noted that at times, the appellant had fatigue from overwork.  As such, fatigue had an etiology and was thus not related to service in the Gulf War.  He also opined that fatigue was not part of a chronic multisymptom illness based on review of the overall record.  Therefore, it was not chronic and not related to service in the Gulf War.  Additionally, the examiner opined that the Veteran's episodic joint pain revealed overuse of the hands with epicondylitis of the elbows.  He determined that the joint conditions had an etiology and were therefore unrelated to service in the Gulf War.  Further, the joint pain was not part of a chronic multisymptom illness based on the history of the Veteran as well as review of the record.  

A VA intestinal conditions examination was also provided in March 2016.  The examiner determined that the Veteran did not have an intestinal condition.  He opined that historically, the appellant did not meet the criteria for irritable bowel syndrome.  He also determined that the symptoms were no representative of a chronic multisystem illness based on full review of the record.  There was also no evidence of a chronic condition or an undiagnosed illness, thus it was less likely than not that the Veteran had a gastrointestinal condition related to service in the Gulf War, a chronic multisystem illness, or a condition that is related to military service.  The examiner noted that he reviewed multiple medical records that dated back to separation from military service.  The discharge examination was negative for a chronic gastrointestinal condition and review of multiple medical records was not suggestive of such a condition that is related to service. 

After a review of the evidence, the Board finds that the March 2016 VA examinations are insufficient to determine the claim of service connection for an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by, headaches, abdominal pain and joint pain of the hands, wrists, elbows, and ankles.  In this regard, the examiner did not adequately explain why fatigue was not part of a chronic multisymptom illness.  Moreover, there was no discussion of joint pain of the wrists and ankles.  While the examiner determined that that appellant's hand pain was due to overuse, he did not provide an opinion as to whether the Veteran has a diagnosed hand disability.  Lastly, although the examiner determined that the Veteran did not have irritable bowel syndrome, he did not indicate whether any other gastrointestinal condition was present based on the symptoms presented.

Additionally, in a statement received in October 2015, the appellant asserted that her menstrual disorder was suggestive of an undiagnosed illness.  She also asserted that her joint pain had persisted since military service.  However, such statements were not considered by the March 2016 VA examiner. 

In light of the foregoing, the Board finds that an additional VA examination must be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her abdominal pain, fatigue, menstrual disorder, and joint pain of the hands, wrists, elbows, and ankles.  The examiner should acknowledge review of the claims file, including this remand, to become familiar with the relevant medical history of the preceding aliments. 

The examiner should conduct all tests and studies deemed appropriate.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Then, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Please state whether the symptoms, such as fatigue, menstrual disorder, abdominal pain, and joint pain of the hands, wrists, elbows or ankles are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(c) If any of the above symptoms (such as fatigue, menstrual disorder, abdominal pain, and joint pain of the hands, wrists, elbows or ankles) are not attributable to a known clinical diagnosis, then is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

In rendering an opinion, the examiner must discuss the Veteran's reports of joint pain since service.  Additionally, the examiner must discuss the appellant's assertion that her menstrual conditions are indicative of an undiagnosed illness.

A comprehensive rationale must be provided for each opinion rendered.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  Thereafter, readjudicate the issue of entitlement to service connection for an undiagnosed illness or a medically unexplained chronic multisymptom illness.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


